Case 1:19-cv-05492-RMB-KMW Document 1-1 Filed 02/12/19 Page 1 of 7 PagelD: 4

EXHIBIT A

 
Case 1:19-cv-05492-RMB-KMW Document 1-1 Filed 02/12/19 Page 2 of 7 PagelD: 5

CUM-L-000026-19 01/09/2019 3:23:13 PM Pg 1 of 6 Trans ID: LCV201953928

CASTELLANT LAW FIRM, LLC

David R. Castellani, Esquire - [ID #; 023691991
450 Tilton Road, Suite 245

Northfield, New Jersey 08225

 

(609) 641-2288
Attorneys for Plaintiff
SUPERIOR COURT OF NEW JERSEY
NICK SIMPSINS, LAW DIVISION: 7. Seturbesis
Plaintifits), DOCKETNO: Cum:d- doeodb- 17
“. CIVIL ACTION
LUXOTTICA RETAIL, ERIK RIENRCKER,
LOUIS CHESTMAN, JOHN DORS 1-10, COMPLAINT
Defendant(s),

 

 

 

 

Plaintiff Nick Simpkins currently residing in the County of Cumberland and State of New
Jersey, by way of Complaint against the Defendant states:
FIRST COUNT

1.) On or about March 23, 2018, the Plaintiff was an employee of the Defendant
Luxottica Retail for 17 years when he was terminated. |

2.) ° The Plaintiff had a medical condition known as polycythemia vera, a blood
dyscrasia, The medical condition required him to take offtime from his employmont for treatments
related to his medical condition. Plaintiff was an employes in a protected class under New Jersey
Law Agalnst Discrimination, based upon a disability and/or perceived disability. .

3.) Approximately two weeks after Fuly 24, 2014, the Plaintiff reported a relationship
he had with another employee, Laura Martin, to his supervisor, Defendant Erik Rienecker, per
compaty policy requiring an employee to report any relationship that develops with an employee
under yout supervision with your supervisor, At that time, the employee did not work in Plaintiff's

region, but in New York City. In addition, he had no direct supervision of her as an employes,

I

 

 

 

 
Case 1:19-cv-05492-RMB-KMW Document 1-1 Filed 02/12/19 Page 3 of 7 PagelD: 6

CUM-L-000026-19 01/09/2019 3:23:13 PM Pg 2 of 6 Trans ID: LCV201953928

4.) Jn or around October of 2017, the Plaintiff took FMLA leave of absence through
Cedric, a private company due to the need for treatments from his blood dyscrasia medical
condition/disability,

5.)  OnMarch 12, 2018, Plaintiff teturned to work. from his FMLA and was advised by
Louis Chestman, Plaintiff's supervisor, that he would like to meet with him and he wanted one of
Plaintiff's peers to meet with him and spend some time with the Plaintiff to get him up to speed
with the Plaintiff's job given changes that had taken place since he was out on his leave of absence
and to go over expectations and practice and observe his visits in the stores that they serviced,

6.) The week before his termination on March 23, 2018, the Plaintiff spoke with Alison
Zacher the senlor H.R. manager for Human Resources, At that time, the Plaintiff was questioned
about his drinking of alcohol (which he does not do because of his medical condition) and his
previous relationship with Laura Martin a former employee from four (4) years prior.

7.) Thereafter, the Plaintiff received a call from Defendant Hrik Rienecker, Myr.
Rienecker told the Plaintiff that he thought he was helping him by saying he didn’t know anything
about the relationship Plaintiff had previously reported to his supervisor four (4) years prior. Mr,
Rienecker indicated to the Plaintiff that be realized that he might have hurt him.

8.) The Plaintiff is aware of similar past issues with H.R. regional manager Heather
Flegal, who was drunk at a company meting and was inappropriately touching the Plaintiff so
much so that they had to escort her to her room so she would not further embarrass herself or the
company, Another time, at an Oakloy branding training in California, Ms. Flegal was so
intoxicated she passed out on the couch at the W in Hollywood. This was also swept under the

rug and Ms, Flegal received no discipline.

 

 

aes

 

 
Case 1:19-cv-05492-RMB-KMW Document 1-1 Filed 02/12/19 Page 4 of 7 PagelD: 7

CUM-L-000026-19 01/09/2019 3:23:13 PM Pg 3 of 6 Trans ID: LCV201953928

9) Yt is further alleged that Plaintiffs supervisor, Erie Rieneoker, had a prior
relationship with Kristy Begley Barnes, Both weve married. He became a supervisor and the
relationship continued for some time, Eventually Ms. Begley Barnes left the company to pursue
other opportunities, The Plaintiff alleges that Mr. Rienecker did not disclose the relationship and
he was never disciplined.

10.) Between 2016 and 2017, the Plaintiff was having many health issues and missing
a lot of time from work and unable to work full days, He was diagnosed with diabetes'in 2016 and
in January of 2017 he was diagnosed with the polyeythemfa vera, a blood dyscrasia.

11.) In September of 2017, the Plaintiff met with Defendant Louis Chestman at the
Monmouth Mall, When Mz. Chestman asked about his health, the Plaintiff shared what he felt
comfortable; however, Mz. Chestman told the Plaintiff that he needed to think about what was best
for his healih and questioned the need for time off as a reasonable accommodation, The Plaintiff
shared at that tine with Mr. Chestman that he might need to talce « leave of absence,

12.) The Plaintiff alleges that the. Defendant's reasons for terminating his employment
itt March of 2018 were pre-textual having occured over four (4) years prior and other employees
similarly situated were not disciplined or subjected to termination like the Plaintiff,

13.) Plaintiff alleges he was terminated for utilization of medical leave related to his
disability/handicap and in retaliation for asserting his rights as an employee with a disability under
New Jersey’s Law Against Discrimination for requesting a reasonable accommodation in the form
of medical leave and time off from work to tieat his disability/perceived disability and handicap.

14.) The Defendant’s actions were intentional and delibetate and as such Plaintiff is |

entitled to an award of punitive damages.

 

 

 

 

 

 

 
Case 1:19-cv-05492-RMB-KMW Document 1-1 Filed 02/12/19 Page 5 of 7 PagelD: 8

CUM-L-000026-19 04/09/2019 3:23:13 PM Pg 4 of 6 Trans 1D: LCV201953928

15,) The Defendants Erik Rienecker and Louis Chestman were Plaintiff's Supervisors
who aided and abetted in the discrimination and retaliation of the Defendant Luxottica through
false statements and misrepresentations.

16, As a direct and proximate result of the Defendants’ violations of Now Jersey Law
Against Discrimination as set forth above, the plaintiff has been wrongfully teuminated, has
suffered monetary damages, past and future wages and benefits, mental anguish, humiliation,
embarrassinent, also benefits and other such losses all to his detriment.

WHEREFORE, Plaintiff demands judgment against the Defendants for damages, Interest,
costs of suit, attorneys’ fees, and such othor relief as the court deems just and equitable,

SECOND COUNT

1.) Plaintiff hereby repeats and incorporates each and every allegation contained in
the First Count as though herein set forth at length.

2.) The Defendant Luxottica employed more than 50 employees within a five mile
radius from Plaintiff's location of employment.

3.) Plaintiff had worked more than one (1) year before taking medical leave and or
requesting the same.

4.) ‘The Defendants actions in terminating the Plaintiff in March of 2018 were in
retaliation and interference with Plaintiff's assertion of his rights under the Family Medical Leave
Act to take medical leave, |

5.) The actions of the Defendants were intentional and deliberate and Plaintiff is
entitled to punitive damages.

6.) Asa direct and proximate result of the Defendants’ intentional actions against the

Plaintiff as set forth above, the Plaintiff was wrongfully terminated, has suffered monetary

 

 

 

 
Case 1:19-cv-05492-RMB-KMW Document 1-1 Filed 02/12/19 Page 6 of 7 PagelID: 9

CUM-L-000026-19 01/09/2019 3:23:13 PM Pg 5 of 6 Trans ID; LCV201953928

damages, past and fitture wages and benefits, mental anguish, humiliation, embarrassment, also
benefits and other such losses all to his detriment,
THIRD COUNT
1) Plaintiff hereby repeats and incorporates each and every allegation contained in
the First Count as though herein set forth at length, |
2) Defendant John Doe Employees 1-10 are unknown persons who may be responsible
for actions laken against the Plaintiff which, are referonced above.
WHEREFORE, Plaintiff, Nick Simpkins, demands Judgment against Defendants, John
Does 1-10, for damages plus interest, attorney fees and costs of suit.
JURY DEMAND

Plaintiff hereby demands trial by a jury on all issues herein.

DEMAND PURSUANT TO RULE 4:17-1(b) (ii
Pursuant to Rule 4:17-1(b)Gi), the Plaintiff hereby demands Answers to Uniform C and

Uniform. C(2) Interrogatories in lieu of service of the interrogatories themselves,

DEMAND OR PRODUCTION OF INSURANCE AGREEMENTS
Pursuant to Rule 4:40-2(b) demand is hereby made that you disclose to the undersigned
whether there are any insurance agreements or policies under which any person or firma carrying
of an insurance business may be liable to satisfy all or part of a Judgment which may be entered
in the action or to indemnify or reimburse for payment made to satisfy the Judgment. Ifso, please
attach a copy of each, ot in the alternative state, under oath and certification: (a) policy number;

(b) name and address of insurer; (c) inception and expiration date; (d) name and address of ail

 

 

 

 
Case 1:19-cv-05492-RMB-KMW Document 1-1 Filed 02/12/19 Page 7 of 7 PagelD: 10

CUM-L-000026-19 01/09/2019 3:23:13 PM Pg 6 of 6 Trans ID: LCV201953928

persons insured thereunder; (e) personal injury limits; (Hh property damage limits; and (2) medical

payment limits.

DESIGNATION OF TRIAL COUNSEL

David R. Castellani, Esquire, is hereby designated as trial counsel in this matter.

CERTITICATION UNDER RULE 4:5-1

 

I, David R. Castellani, Esquire, by certifying, pursuant to New Jersey Court Rule 4:5-1,
that to the best of my knowledge, the claims raised hereta ave not the subject of any other action
pending in any Court of the subject of any arbitration proceeding, and no such other action ot
avbitration is contemplated.

I certify that the foregoing statements made by me are trug and accurate to the best of my
knowledge, I am aware that if any of the foregoing stafems aby the are willfully false, J

am subject to punishment for perjury.

  
  

Date:

 

DA

ao) SQUIRE
Attomeys fo pintitl(s)

 

Ne ene omen RUT EN we tuananan

 

 

 

 

 
